UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	March 31, 2015 Item 1. Schedule of Investments: Putnam VT Money Market Fund The fund's portfolio 3/31/15 (Unaudited) COMMERCIAL PAPER (24.4%) (a) Yield (%) Maturity date Principal amount Value American Honda Finance Corp. 0.130 5/22/15 $1,450,000 $1,449,733 Apple, Inc. 0.200 5/19/15 600,000 599,840 BMW US Capital, LLC 0.110 5/5/15 650,000 649,932 BPCE SA 144A (France) 0.115 4/2/15 700,000 699,998 Chevron Corp. 0.120 4/1/15 1,450,000 1,450,000 Coca-Cola Co. (The) 0.200 7/21/15 1,000,000 999,383 Commonwealth Bank of Australia 144A (Australia) 0.288 3/24/16 775,000 775,000 Commonwealth Bank of Australia 144A (Australia) 0.276 11/9/15 1,400,000 1,400,001 DnB Bank ASA (Norway) 0.200 5/18/15 1,475,000 1,474,615 DnB Bank ASA 144A (Norway) 0.280 8/5/15 725,000 724,290 General Electric Capital Corp. 0.180 4/14/15 2,250,000 2,249,850 HSBC Bank PLC 144A (United Kingdom) 0.262 10/2/15 900,000 900,000 Mitsubishi UFJ Trust & Banking Corp./NY 144A 0.250 5/22/15 2,000,000 1,999,292 National Australia Bank, Ltd. (Australia) 0.209 7/6/15 750,000 749,640 National Australia Bank, Ltd. 144A, Ser. CPIB (Australia) 0.235 6/15/15 900,000 899,984 Nestle Capital Corp. 0.170 8/10/15 1,175,000 1,174,273 Nestle Finance International, Ltd. (Switzerland) 0.190 8/20/15 975,000 974,274 Nordea Bank AB 144A (Sweden) 0.150 4/27/15 2,000,000 1,999,783 Prudential PLC 144A (United Kingdom) 0.150 5/12/15 1,450,000 1,449,752 Roche Holdings, Inc. (Switzerland) 0.120 7/13/15 1,425,000 1,424,511 Simon Property Group LP 0.160 6/10/15 1,350,000 1,349,580 Skandinaviska Enskilda Banken AB (Sweden) 0.200 4/10/15 900,000 899,955 Standard Chartered Bank/New York 144A 0.230 4/8/15 925,000 924,959 State Street Corp. 0.190 5/5/15 500,000 499,910 State Street Corp. 0.180 6/1/15 1,650,000 1,649,497 Sumitomo Mitsui Banking Corp. (Japan) 0.341 9/25/15 425,000 424,290 Sumitomo Mitsui Banking Corp. (Japan) 0.240 4/13/15 1,750,000 1,749,860 Swedbank AB (Sweden) 0.205 5/13/15 1,525,000 1,524,635 Toyota Motor Credit Corp. 0.180 7/9/15 2,100,000 2,098,961 Total commercial paper (cost $35,165,798) REPURCHASE AGREEMENTS (23.6%) (a) Principal amount Value Interest in $348,965,000 joint tri-party repurchase agreement dated 3/31/15 with Citigroup Global Markets, Inc. due 4/1/15 - maturity value of $17,049,066 for an effective yield of 0.140% (collateralized by various mortgage backed securities and U.S. Treasury note with coupon rates ranging from 2.193% to 6.000% and due dates ranging from 3/31/21 to 3/20/45, valued at $355,944,393) $17,049,000 $17,049,000 Interest in $344,908,000 joint tri-party repurchase agreement dated 3/31/15 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 4/1/15 - maturity value of $17,000,061 for an effective yield of 0.130% (collateralized by a mortgage backed security with a coupon rate of 3.500% and a due date of 1/1/45, valued at $351,806,161) 17,000,000 17,000,000 Total repurchase agreements (cost $34,049,000) ASSET-BACKED COMMERCIAL PAPER (17.3%) (a) Yield (%) Maturity date Principal amount Value Atlantic Asset Securitization, LLC 0.150 4/6/15 $700,000 $699,985 Bedford Row Funding Corp. 144A 0.257 7/9/15 2,250,000 2,250,000 CAFCO, LLC 0.120 4/20/15 700,000 699,956 Chariot Funding, LLC 0.190 4/9/15 2,275,000 2,274,904 CHARTA, LLC 0.150 5/4/15 700,000 699,904 CIESCO, LLC 0.150 5/1/15 580,000 579,928 Collateralized Commercial Paper Co., LLC 0.260 5/6/15 1,525,000 1,524,615 Collateralized Commercial Paper Co., LLC 0.200 5/18/15 675,000 674,824 CRC Funding, LLC 0.120 4/27/15 700,000 699,939 Fairway Finance, LLC 144A (Canada) 0.250 8/17/15 975,000 974,066 Fairway Finance, LLC 144A (Canada) 0.225 5/6/15 1,175,000 1,175,000 Jupiter Securitization Co., LLC 0.190 4/9/15 1,525,000 1,524,936 Jupiter Securitization Co., LLC 0.180 7/6/15 650,000 649,688 Liberty Street Funding, LLC (Canada) 0.180 4/20/15 950,000 949,910 MetLife Short Term Funding, LLC 0.150 4/27/15 1,325,000 1,324,856 MetLife Short Term Funding, LLC 144A 0.150 4/20/15 875,000 874,931 Old Line Funding, LLC 144A 0.250 5/7/15 2,300,000 2,299,425 Regency Markets No. 1, LLC 144A 0.150 4/16/15 2,100,000 2,099,869 Thunder Bay Funding, LLC 144A 0.240 5/15/15 2,275,000 2,274,333 Working Capital Management Co. (Japan) 0.160 4/27/15 700,000 699,919 Total asset-backed commercial paper (cost $24,950,988) CERTIFICATES OF DEPOSIT (10.5%) (a) Yield (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd./New York, NY 0.170 4/8/15 $1,350,000 $1,350,000 Bank of Nova Scotia/Houston FRN notes 0.255 9/8/15 1,250,000 1,250,000 Canadian Imperial Bank of Commerce/New York, NY FRN notes 0.263 11/12/15 550,000 550,000 Canadian Imperial Bank of Commerce/New York, NY FRN notes 0.247 6/17/15 1,750,000 1,750,000 Citibank, NA 0.150 5/4/15 875,000 875,080 Citibank, NA FRN notes 0.255 4/9/15 550,000 550,011 HSBC Bank USA, NA FRN notes 0.302 12/7/15 750,000 750,000 Rabobank Nederland NV/NY FRN notes (Netherlands) 0.277 7/17/15 1,075,000 1,075,326 Svenska Handelsbanken/New York, NY (Sweden) 0.205 5/6/15 2,300,000 2,300,011 Toronto-Dominion Bank/NY FRN notes (Canada) 0.267 11/18/15 2,325,000 2,325,000 U.S. Bank, NA/Cincinnati, OH FRN notes 0.275 10/30/15 2,325,000 2,325,000 Total certificates of deposit (cost $15,100,428) MUNICIPAL BONDS AND NOTES (9.9%) (a) Yield (%) Maturity date Rating (RAT) Principal amount Value Illinois (1.0%) University of Chicago Commercial Paper, Ser. A 0.120 6/11/15 P-1 $1,450,000 $1,449,657 Maryland (1.5%) Johns Hopkins University Commercial Paper, Ser. C 0.150 7/22/15 P-1 500,000 500,000 Johns Hopkins University Commercial Paper, Ser. C 0.150 6/16/15 P-1 1,025,000 1,025,000 Johns Hopkins University Commercial Paper, Ser. C 0.120 5/20/15 P-1 650,000 650,000 Massachusetts (1.4%) President and Fellows of Harvard College Commercial Paper 0.160 5/15/15 P-1 1,950,000 1,949,619 New York (0.9%) Trustees of Columbia University in the City of New York Commercial Paper 0.120 5/12/15 P-1 1,350,000 1,350,000 North Carolina (0.9%) Duke University Commercial Paper, Ser. B-98 0.150 7/16/15 P-1 1,350,000 1,349,404 Pennsylvania (2.3%) Lehigh University Commercial Paper, Ser. A 0.242 5/19/15 P-1 1,000,000 999,840 Lehigh University Commercial Paper, Ser. A 0.170 7/16/15 P-1 900,000 899,550 Trinity Health Corporation Commercial Paper 0.120 5/5/15 P-1 1,400,000 1,399,841 Texas (1.9%) Board of Regents of The Texas A&M University Revenue Financing System Commercial Paper, Ser. B 0.150 6/16/15 P-1 1,425,000 1,425,000 Texas A&M University (The) Commercial Paper, Ser. B 0.130 5/20/15 P-1 1,250,000 1,250,000 Total municipal bonds and notes (cost $14,247,911) U.S. TREASURY OBLIGATIONS (5.6%) (a) Yield (%) Maturity date Principal amount Value U.S. Treasury FRN Notes 0.119 1/31/17 $1,500,000 $1,499,944 U.S. Treasury FRN Notes 0.105 7/31/16 1,550,000 1,550,054 U.S. Treasury FRN Notes 0.104 4/30/16 1,590,000 1,590,057 U.S. Treasury FRN Notes 0.088 10/31/16 1,575,000 1,575,013 U.S. Treasury FRN Notes 0.080 1/31/16 1,850,000 1,849,778 Total U.S. treasury obligations (cost $8,064,846) CORPORATE BONDS AND NOTES (5.1%) (a) Interest rate (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd./New York, NY sr. unsec. notes 0.900 2/12/16 $800,000 $802,743 HSBC Bank PLC 144A sr. unsec. notes (United Kingdom) 3.500 6/28/15 500,000 503,923 National Australia Bank, Ltd./New York sr. unsec. notes (Australia) 1.600 8/7/15 500,000 502,225 National Bank of Canada company guaranty sr. unsec. notes (Canada) 1.500 6/26/15 550,000 551,601 Royal Bank of Canada sr. unsec. unsub. notes, Ser. MTN (Canada) 0.800 10/30/15 500,000 501,047 Wells Fargo & Co. sr. unsec. unsub. FRN notes 1.189 6/26/15 800,000 801,607 Wells Fargo Bank, NA sr. unsec. FRN notes, Ser. MTN (M) 0.361 7/15/19 1,500,000 1,500,000 Westpac Banking Corp. sr. unsec. unsub. notes (Australia) 1.125 9/25/15 600,000 602,124 Westpac Banking Corp. sr. unsec. unsub. notes (Australia) 0.950 1/12/16 1,525,000 1,530,211 Total corporate bonds and notes (cost $7,295,481) MUTUAL FUNDS (4.5%) (a) Yield (%) Shares Value Putnam Money Market Liquidity Fund (AFF) 0.090 6,425,872 $6,425,872 Total mutual funds (cost $6,425,872) TOTAL INVESTMENTS Total investments (cost $145,300,324) (b) Key to holding's abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period MTN Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through March 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $144,147,482. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. For further details regarding security ratings, please see the Statement of Additional Information. (b) The aggregate identified cost on a financial reporting and tax basis is the same. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund* $6,425,872 $— $— $1,221 $6,425,872 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (M) This security's effective maturity date is less than one year. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 78.1% Sweden 4.6 Canada 4.5 Australia 4.4 Japan 2.0 United Kingdom 2.0 Switzerland 1.7 Norway 1.5 Netherlands 0.7 France 0.5 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates fair value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $24,950,988 $— Certificates of deposit — 15,100,428 — Commercial paper — 35,165,798 — Corporate bonds and notes — 7,295,481 — Municipal bonds and notes — 14,247,911 — Mutual funds 6,425,872 — — Repurchase agreements — 34,049,000 — U.S. treasury obligations — 8,064,846 — Totals by level $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Citigroup Global Markets, Inc. Merrill Lynch, Pierce, Fenner and Smith Inc. Total Assets: Repurchase agreements $17,049,000 $17,000,000 $34,049,000 Total Assets $17,049,000 $17,000,000 $34,049,000 Total Financial and Derivative Net Assets $17,049,000 $17,000,000 $34,049,000 Total collateral received (pledged)##† $17,049,000 $17,000,000 Net amount $— $— † Additional collateral may be required from certain brokers based on individual agreements. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2015
